DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant filed with the IDS dated 30 July 2020 was a Japan Patent Office correspondence which listed WO 2011/046180 (See Transmittal Letter 7/30/2020). Applicant has not provided a copy of or listed WO 2011/046180 in the IDS. Applicant has provided a copy of the Japan Patent Office correspondence but has not listed it on the IDS. Since neither WO 2011/046180 and the Japan Patent Office correspondence were listed on the IDS dated 30 July 2020, these references have not been considered.
Applicant filed with the IDS dated 30 July 2020 a copy of the Third Written Opinion of the Intellectual Property Office of Singapore but has not listed the Third Written Opinion in the IDS. (See Transmittal Letter 7/30/2020). Since the Third Written Opinion was not listed in the IDS it has not been considered.
Applicant filed a copy of a Canadian Patent Office action with the IDS dated 4 September 2020 but has not listed the Canadian Patent Office action in the IDS, therefore the Canadian Patent Office action has not been considered.
Applicant filed a copy of a China National Intellectual Property Administration (CNIPA) action with the IDS 4 September 2020, the action cites CN 102355923 A, a copy of which has not been included. Applicant has listed an English language equivalent to CN 102355923 A in the IDS dated 4 September 2020. Since the CNIPA action and reference CN 102355923 A were not listed in the IDS they have not been considered.
Applicant filed a copy of Japan Patent Office action with the IDS 4 September 2020 citing JP 2012517327, neither the Japan Patent Office action nor JP 2102517327 has been listed in the IDS, as a result they have not been considered.
Applicant filed a copy of a Japan Patent Office action with the IDS dated 29 October 2020 but the Japan Patent Office action was not listed in the IDS and has not been considered.
Applicant filed a copy of a second Japan Patent Office action citing JP 2011-524236 with the IDS dated 29 October 2020. Applicant filed a copy of and listed WO 2009/154824 A1 as an English language equivalent of JP 2011-524236 in the IDS 29 October 2020. Since the Japan Patent Office action and JP 2011-524236 were not cited in the IDS 29 October 2020 they have not been considered.
Applicant filed a copy of a third Japan Patent Office action with the IDS 29 October 2020 listing WO 99/24092, US 9,408,632, and WO 2015/161296 as the English language equivalents of JP 2001-522658, WO 2012/139034, and JP 2017-511226. The Japan Patent Office action, JP 2001-522658, WO 2012/139034, and JP 2017-511226 were not listed in the IDS and have not been considered.
Applicant filed a copy of a CNIPA Notice of Allowance with the IDS 18 December 2020, but did not list the CNIPA Notice of Allowance in the IDS. The CNIPA Notice of Allowance has not been considered.
Applicant filed a copy of a European Search Report and a Canadian Patent Office Action with the IDS dated 12 February 2021, however neither the European Search Report nor the Canadian Patent Office Action were listed in the IDS and so have not been considered.
Response to Amendment
Applicant’s amendment to claims 40, 50, 57-59, 61-64, and 68-73 in the response filed on 28 September 2020.
Applicant’s amendment to claim 68 is sufficient to overcome the objection for minor informalities which is withdrawn.
Applicant’s amendment to claims 57, 59, 61, 65, and 68 are sufficient to overcome the rejection under 35 U.S.C. § 112(b) which are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 50 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 50 recites “the ledges include on or more barbs” which is not supported by the original specification. The published specification paragraph 167 states “the second leg 714 bends approximately 180 degrees (corresponds to a folded surface) at a bottom surface to form a ledge 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2011/0054403 to Hidenori Tanabe et al. (Tanabe) in view of U.S. Patent Application Publication 2007/0270754 to Karl John Marten Soderholm et al. (Soderholm).
Regarding claim 68, Tanabe teaches a catheter assembly (10) comprising:
a needle (4) having a sharp distal tip (41);
a needle shield (9) connected to the hub when the needle is in a first position (Fig. 5); and
a clip (92) disposed in the needle shield (9) that cooperates with the needle (Figs. 5; Fig. 6 shows the needle 4 cooperating with needle clip 92);
the clip including:
a latch (924) that is configured to engage and disengage the needle shield (Fig. 5 shows clip 92 engaged to the collar 33 and the needle shield; Fig. 7 shows the clip 92 disengaged from the collar 33 and needle shield; paras. 92, 93); and 

the clip (92) engages the catheter hub in the first position of the needle (Fig. 5; para. 91, 92);
the clip disengages the catheter hub when the needle is retracted to a second position to cover at least a portion of the needle (Fig. 7; para. 93);
the first leg (921) includes a single flat portion (See annotated Fig. 8 below), the second leg includes a single flat portion (See annotated Fig. 8 below), the first leg is connected to the second leg by a curved section (See annotated Fig. 8 below); and

    PNG
    media_image1.png
    563
    1119
    media_image1.png
    Greyscale
an outer surface of the single flat portion of the second leg faces outside of the needle shield (See annotated Fig. 6 showing the single flat portion faces outside, i.e. facing the open bottom portion, thereby facing the outside of the needle shield).
Annotated Figures 6 and 8 from Tanabe showing flat portions and curved section
But does not teach a catheter; a catheter hub having the catheter; and the latch is disposed between the two legs.
Soderholm teaches a catheter (24); a catheter hub (14) having the catheter (24).

However, Tanabe, in view of Soderholm, does not teach the latch is disposed between the two legs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the latch such that it is disposed between the two legs such to reduce the size of the clip and to provide additional protection from splash or leakage of blood by positioning the third part below the area through which the needle passes. See MPEP 2144.04(VI)(C). Furthermore such a modification is not based solely on hindsight because the construction of Tanabe’s clip shows that rearranging the latch, i.e. positioning the clip between the legs of spring clip 46, would reduce the transverse dimension of the clip making the clip more compact which is an obvious engineering modification readily apparent to one of ordinary skill in the art and that doing so also positions the third part 923 beneath area under the spring clip 92 providing the outer wall between the exposed needle tip and any blood thereon.

Claim 40-56, 58, 60, 62, 63, 66, 69, and 72-74 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Soderholm and in further view of U.S. Patent Application Publication 2013/0096504 to Sandra A. Walker et al. (Walker).
Regarding claim 40, Tanabe discloses a catheter assembly (1) comprising:

a needle shield (9) connected to the hub when the needle is in a first position (Fig. 5); and
a clip (92) disposed in the needle shield (9) that cooperates with the needle (Figs. 5; Fig. 6 shows the needle 4 cooperating with needle clip 92), the clip including a leg (922);
wherein the clip (92) engages the catheter hub in the first position of the needle (Fig. 5; para. 85);
the clip disengages the catheter hub when the needle is retracted to a second position to cover at least a portion of the needle (Fig. 6; para. 93).
But does not teach a catheter; a catheter hub having the catheter; a ledge disposed on each side of the leg; and the ledges are disposed on a bottom surface of the needle shield to attach the clip to the needle shield and an outer surface of the ledges face and outside of the needle shield during operation.
Soderholm teaches a catheter (24); a catheter hub (14) having the catheter (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the catheter and catheter hub having the catheter as in Soderholm in the assembly of Tanabe to provide a catheter to be inserted with a needle assembly that is less liable to slipping (para. 14) as suggested by Tanabe.
But Tanabe in view of Soderholm does not explicitly teach the ledges are disposed on a bottom surface of the needle shield to attach the clip to the needle shield and an outer surface of the ledges face and outside of the needle shield during operation.
Walker teaches a ledge (816d, 916d) disposed on each side of the leg (816a, 916a) the ledges (816d, 916d) are disposed on a bottom surface (860, 960 faces the bottom when 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Walker’s ledge disposed on each side of the leg, and the ledges are disposed on a bottom surface of the needle shield to attach the clip to the needle shield and an outer surface of the ledges face and outside of the needle shield during operation in the catheter assembly of Tanabe in view of Soderholm, to secure the clip within the housing (paras. 85, 99) as taught by Walker.

Regarding claims 45-47, and 66, Tanabe, in view of Soderholm, and further in view of Walker, teaches the catheter assembly of claim 40, where Tanabe further teaches:
Claim 45: the first position of the needle biases the clip into an open position during needle use (Fig. 6; para. 92);
Claim 46: the second position of the needle allows the clip to move to a closed position to block the distal tip of the needle when the needle is retracted after needle use (Fig. 7; para. 93);
Claim 47: the clip (92) includes one or more flags (925) that block the distal tip of the needle in the second position (para. 93);
Claim 66: the clip includes one or more flags that block the distal tip of the needle in the second position (925).

Regarding claims 41-44, and 51, 53-56, Tanabe, in view of Soderholm, and further in view of Walker, teaches the catheter assembly of claim 40, where Soderholm further teaches:
Claim 41: the catheter hub (14) includes a collar (Fig. 2 shows collar comprises notch 30 and 30a) having a notch (30); and the notch is disposed on the collar (Fig. 2 shows the notch 30 is part of the collar; para. 30 describes the notch as a slot or indent);
Claim 42: a portion of the collar (Fig. 2 shows collar comprises notch 30 and 30a) has an outer diameter greater than a portion of an outer diameter of the catheter hub adjacent to the collar (Fig. 2; paras. 22, 30 shows the luck lock member 30a has an outer diameter greater than the outer diameter of the catheter hub adjacent the collar);
Claim 43: the notch (30) of the collar (Fig. 2 shows collar comprises notch 30 and 30a) has an outer diameter substantially equal to or greater than a portion of an outer diameter of the catheter hub adjacent to the collar (Fig. 2 shows the notch 30 has a portion that is greater than the outer diameter of a portion of the catheter hub adjacent the collar but less than the outer diameter of the luer lock member 30a; para. 30 describes the notch as a slot or indent indicating also showing the notch to be less than the outer diameter of the luer lock member but at least equal to or greater than the collar such that the finger 54 can disengage the notch 30);
Claim 44: the collar includes external Luer threads (para. 30 describes luer lock member 30a as a thread);

Claim 53: the latch is offset from the notch to engage the collar when the needle is in the first position (Figs. 5, 6; para. 31 describe the clip expanding laterally which moves the latch 54 out of engagement with the notch 30 disconnecting the catheter hub 14 from the needle shield 20, the lateral movement of the latch 54 necessitates the latch 54 being offset from the notch 30 so as to engage in the first clip position and disengage in the second clip position);
Claim 54: the latch is aligned with the notch to disengage the collar when the needle is in the second position (Figs. 5, 6; para. 31 describe the latch disengaging from the notch 30 in the second clip position; para. 30 describes the notch 30 engaged and disengaged by the latch 54 as a slot or indent which requires alignment of the notch 30 and latch 54 to allow the catheter hub to separate from the needle shield 20);
Claim 55: the latch moves laterally to disengage the collar (para. 31);
Claim 56: the latch is off-center with respect to the needle at each of the engaged and disengaged position (Figs. 5, 6 shows the latch 54 is off-center laterally downward in Figs. 5 and 6 from the center of the needle in both the Fig. 5 engaged position and the Fig. 6 disengaged position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Soderholm’s catheter hub including a collar having a notch; and the notch disposed on the collar; a portion of the collar has an outer diameter greater than a portion of an outer diameter of the catheter hub adjacent to 

Regarding claims 48-50, Tanabe, in view of Soderholm, and further in view of Walker, teaches the catheter assembly of claim 40, where Soderholm further teaches:
Claim 48: a washer (58) disposed in the needle shield (20) that cooperates with the needle (Fig. 6); wherein the needle further includes a deformation (60); and the washer prevents the distal tip of the needle and the deformation from exiting the needle shield when the needle is in the second position (Fig. 6; para. 31);
Claim 49: the clip (40) and the washer (58) enclose the distal tip of the needle when the needle is in the second position (Fig. 6; para. 31);

    PNG
    media_image2.png
    365
    563
    media_image2.png
    Greyscale
Claim 50: the ledges include one or more barbs (See annotated Fig. 4); and the one or more barbs engage an inner surface of the needle shield (para. 27 describes the clip 40 being retained within compartment 38 and attached to the lateral wall of the compartment by ledge 50 which has the barbs shown which would also engage the inner surface of the needle shield).
Annotated Fig. 4 from Soderholm showing the barb on spade 50
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Soderholm’s washer disposed in the needle shield that cooperates with the needle; where the needle further includes a deformation; and the washer prevents the distal tip of the needle and the deformation from exiting the needle shield when the needle is in the second position; the clip and the washer enclose the distal tip of the needle when the needle is in the second position; the ledge includes one or more barbs; and the one or more barbs engage an inner surface of the needle shield in the catheter assembly of Tanabe, in view of Soderholm to prevent further proximal movement of the needle relative to the tip (para. 31) as taught by Soderholm.


But does not explicitly teach the latch is disposed between the two legs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the latch such that it is disposed between the two legs such to reduce the size of the clip and to provide additional protection from splash or leakage of blood by positioning the third part below the area through which the needle passes. See MPEP 2144.04(VI)(C). Furthermore such a modification is not based solely on hindsight because the construction of Tanabe’s clip shows that rearranging the latch, i.e. positioning the clip between the legs of spring clip 46, would reduce the transverse dimension of the clip making the clip more compact which is an obvious engineering modification readily apparent to one of ordinary skill in the art and that doing so also positions the third part 923 beneath area under the spring clip 92 providing the outer wall between the exposed needle tip and any blood thereon.

Regarding claim 60, Tanabe in view of Soderholm, and further in view of Walker, teaches the catheter assembly of claim 58, but does not teach the inner wall includes one or more barbs; and the one or more barbs engage at least one of an inner surface and an outer surface of the needle shield.
Soderholm further teaches the inner wall (50) includes one or more barbs (See annotated Fig. 4); and the one or more barbs engage at least one of an inner surface and an outer surface of the needle shield (para. 27 describes the clip 40 being retained within 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Soderholm’s inner wall includes one or more barbs; and the one or more barbs engage at least one of an inner surface and an outer surface of the needle shield in the catheter assembly of Tanabe, in view of Soderholm, and further in view of Walker, to provide secure attachment of the clip to the needle shield (para. 27) as taught by Soderholm.

Regarding claim 58, Tanabe, in view of Soderholm, and further in view of Walker, teaches the catheter assembly of claim 40, where Tanabe teaches the inner wall is secured to the needle shield (See annotated Fig. 8; Figs. 4, 6 show the inner wall secured to the clip).
But does not teach the ledges are connected to an inner wall of the clip.
Walker further teaches the ledges are connected to an inner wall (816a, 916a) of the clip (816, 916).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included Walker’s ledges connected to an inner wall of the clip in the catheter assembly of Tanabe, in view of Soderholm, and further in view of Walker, to secure the clip within the housing (paras. 85, 99) as taught by Walker.


But does not teach the ledges are disposed in an area outside the two legs; the ledges are disposed at a bottom surface of one of the two legs.
Walker further teaches the ledges (816d, 916d) are disposed in an area outside the two legs (Fig. 17, #816a, 816b; Fig. 29, #916a, 916b shows the ledges 816d, 916d are disposed outside the two legs by being perpendicular to the two legs); the ledges (816d, 916d) are disposed at a bottom surface of one of the two legs (Fig. 17, #816a; Fig. 29, #916a shows the bottom surface of legs 816a, 916a have the ledges 816d, 916d attached).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included Walker’s ledges ae disposed in an area outside the two legs, or disposed at a bottom surface of one of the two legs in the catheter assembly of Tanabe, in view of Soderholm, and further in view of Walker, to secure the clip within the housing (paras. 85, 99) as taught by Walker.

Regarding claim 69, Tanabe teaches a catheter assembly (10) comprising:
a needle (4) having a sharp distal tip (41);
a needle shield (9) connected to configured to selectively engage the hub (Fig. 5); and
a clip (92) disposed in the needle shield (9) that cooperates with the needle (Figs. 5; Fig. 6 shows the needle 4 cooperating with needle clip 92);
the clip including:

But does not teach a catheter; a catheter hub having the catheter; a first ledge disposed on one side of the second leg and a second ledge disposed on another side of the second leg, the first and second ledges attach to the needle shield; wherein the first and second ledges are disposed outside an area between the two legs; and an outer surface of the first and second ledges face an outside of the catheter assembly during operation.
Soderholm teaches a catheter (24); a catheter hub (14) having the catheter (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the catheter and catheter hub having the catheter as in Soderholm in the assembly of Tanabe to provide a catheter to be inserted with a needle assembly that is less liable to slipping (para. 14) as suggested by Tanabe.
Tanabe, in view of Soderholm, does not explicitly teach a first ledge disposed on one side of the second leg and a second ledge disposed on another side of the second leg, the first and second ledges attach to the needle shield; wherein the first and second ledges are disposed outside an area between the two legs; and an outer surface of the first and second ledges face an outside of the catheter assembly during operation.
Walker teaches a first ledge disposed on one side of the second leg (816a, 916a) and a second ledge disposed on another side of the second leg (See Annotated Figures 17 and 29), the first and second ledges (816d, 916d) attach to the needle shield (paras. 85, 99); wherein the first and second ledges (816d, 916d) are disposed outside an area between the two legs (Fig. 17, #816a, 816b; Fig. 29, #916a, 916b shows the ledges 816d, 916d are disposed outside the two legs by being perpendicular to the two legs); and an outer surface of the first and second ledges face an outside of the catheter assembly during operation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Walker’s first ledge disposed on one side of the second leg and a second ledge disposed on another side of the second leg, the first and second ledges attach to the needle shield, where the first and second ledges are disposed outside an area between the two legs, and an outer surface of the first and second ledges face an outside of the catheter assembly during operation in the catheter assembly of Tanabe, in view of Soderholm, to secure the clip within the housing (paras. 85, 99) as taught by Walker.

Regarding claim 72, Tanabe teaches a method of operating a catheter assembly, comprising:
disposing a needle (4) having a sharp distal tip (41);
attaching a clip (92) to a needle shield (Fig. 6, #92) via a ledge of the clip (See annotated Fig. 6 below showing the clip 92 having a ledge), the clip including a leg (922);
biasing the clip when the needle is in use in a first position (92, Fig. 5; para. 85);
removing the needle from a catheter hub (Fig. 6; para. 93);
releasing the clip when the needle is in a second position to enclose at least a portion of the needle (Fig. 7; para. 93); and
disengaging the clip from the catheter hub when the needle is in the second position (Fig. 7; para. 93).

    PNG
    media_image3.png
    632
    575
    media_image3.png
    Greyscale
Annotated Figure 6 from Tanabe showing a ledge
But Tanabe does not teach a needle having a sharp distal tip in a catheter; providing a ledge on each side of the leg; facing an outer surface of the ledges to an outside of the catheter assembly during operation.
Soderholm teaches a needle (4) having a sharp distal tip (12a) in a catheter (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Soderholm’s a needle having a sharp distal tip in a catheter in the catheter assembly of Tanabe to provide a catheter to be inserted with a needle assembly that is less liable to slipping (para. 14) as suggested by Tanabe.
However, Tanabe, in view of Soderholm, does not explicitly teach providing a ledge on each side of the leg; facing an outer surface of the ledges to an outside of the catheter assembly during operation.
Walker teaches providing a ledge (816d, 916d) on each side of the leg (816a, 916a); facing an outer surface of the ledges to an outside of the catheter assembly during operation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Walker’s steps of providing a ledge on each side of the leg and facing an outer surface of the ledges to an outside of the catheter assembly during operation in the method of Tanabe, in view of Soderholm, to secure the clip within the housing (paras. 85, 99) as taught by Walker.

Regarding claims 73 and 74, Tanabe, in view of Soderholm, and further in view of Walker, teaches the method of claim 72, where Tanabe further teaches:
Claim 73: engaging the clip (92) to the hub when the needle is in the first position (Fig. 5; para. 85);
Claim 74: connecting the hub (3) and a needle shield (9) when the clip (92) engages the hub (Fig. 5; para. 85); and disconnecting the hub (3) and the needle shield (9) when the clip (92) disengages the catheter hub (Fig. 6; para. 93); wherein the clip is disposed in the needle shield (Fig. 4, Fig. 5 shows the clip inserted into the needle shield 9).
Response to Arguments
Applicant's arguments filed 28 September 2020 have been fully considered but they are not persuasive.
Applicant’s argument that Tanabe in view of Soderholm does not teach the invention of claim 68 because Tanabe does not teach the first leg 921 and second leg 922 are not connected by a curved section as claimed, and that Tanabe does not provide an outer surface of the single flat 
Applicant’s arguments with respect to claim(s) 40-56, 58, 60, 62, 63, 66, 69, and 72-74 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments to claims 40, 69, and 72 necessitated the new grounds of rejection over Tanabe, in view of Soderholm, and further in view of Walker.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LRW/Examiner, Art Unit 3783                  

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783     
02/16/2021